DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 05/28/21.
	The reply filed 05/28/21 affects the application 16/893,147 as follows:
1.     Claims 1-7, 12-13, 17-20 have been canceled. New claims 21-32 have been added. Applicant’s amendments, arguments and unexpected results have overcome the rejections made under 35 U.S.C. 103(a) of the office action mailed 11/30/20. Furthermore, Applicant’s amendments have overcome the provisional obviousness-type double patenting of claims 1-20 made over claims 34-43 of copending U.S. Application No. 16/693,585. The other obviousness-type double patenting rejections of the office action mailed 11/30/20 have been modified as by necessitated by Applicant’s amendments. 
2.     The responsive is contained herein below.
Claims 8-11, 14-16, 21-32 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Claims 8-11, 14-16, 21-32 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 11-13 of copending U.S. Application No. 16/414,505. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 16/414,505 are drawn to a method of treating a patient diagnosed with a relapsed or refractory glioma having a R132H IDH1 mutation, the method comprising orally administering to the patient in need thereof a pharmaceutical composition comprising 150 mg of a compound of a given Formula (1) twice per day (BID) in an oral unit dosage form, on consecutive days throughout a course of treatment of at least 15
consecutive days. The claims of the instant application are drawn to a method of treating a patient diagnosed with a glioma characterized by an IDH1 mutation, the method comprising orally administering to the patient in need thereof a pharmaceutical composition comprising a total of 150 mg of olutasidenib twice per day (BID).
Thus, the instant claims 8-11, 14-16, 21-32 are seen to be anticipated by the claims 11-13 of U.S. Application No. 16/414,505.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 8-11, 14-16, 21-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 34-43 of copending U.S. Application No. 16/431,588 (now US 11,013,733 B2). 

It should be noted that this rejection is no longer made provisional since U.S. Application No. 16/431,588 is now US 11,013,733 B2.

Response to Arguments
Applicant's arguments with respect to claims 8-11, 14-16, 21-32 have been considered but are not found convincing.
The Applicant argues that Applicant also, without conceding the propriety of the rejection or acquiescing to the examiner’s request, submits herewith a terminal disclaimer over U.S. Patent Application No. 16/431,588. Accordingly, the rejection is rendered moot, and applicant respectfully requests that the rejection of claims 1-20 be withdrawn
However, no terminal disclaimer has been submitted by Applicant. Consequently, the obviousness-type double patenting rejection is maintained.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623